ORDER

PER CURIAM.
Shirley Talley (“Daughter”) and Richard Talley (“Son-in-law”) appeal the judgment of the trial court entered in favor of Leona Latta (“Mother”). In its findings of fact, the trial court found Mother to be the sole owner of disputed real estate located in Franklin County, Missouri, and that Daughter and Son-in-law hold title as trustees for the benefit of Mother. The court ordered Daughter and Son-in-law to immediately execute a quitclaim deed for the real estate to Mother in compliance with the judgment. It also awarded Mother a monetary judgment in the amount of $32,077.21, representing the amount wrongfully converted by Daughter and Son-in-law from a bank account titled in the name of Mother and Daughter as joint tenants with the right of survivorship.
We have reviewed the briefs of the parties and the record on appeal. The award is supported by substantial and competent evidence in the record and is not against the weight of the evidence. An extended opinion would have no precedential value. We have, however, furnished the parties with a memorandum for their information only, setting forth the reasons for this order. We affirm the award pursuant to Rule 84.16(b).